BYLAWS OF VOLU-SOL REAGENTS CORPORATION ARTICLE I OFFICES The principal office of the corporation in the State of Utah shall be located in Salt Lake County, State of Utah.The Board of Directors may change the location of the principal office of the corporation and may, from time to time, designate other offices within or without the State of Utah as the business of the corporation may require.The registered office of the corporation shall be the office of the registered agent of the corporation as required by the Utah Revised Business Corporation Act (the “Act”).The registered office of the corporation shall be maintained in the State of Utah and may be, but need not be, identical with the principal office of the corporation in the State of Utah, and the address of such registered office of the corporation, the agent’s office, may be changed from time to time by the Board of Directors. ARTICLE II SHAREHOLDERS 1. Place of Shareholder Meetings.Shareholder meetings of the corporation shall be held at the principal office of the corporation in Salt Lake County, Utah, or at such other suitable place convenient to the shareholders, either within of without the State of Utah, whether for any annual meeting or special meeting of the shareholders called by the Board of Directors. 2. Annual Meeting.The annual meeting of the shareholders for the election of directors and the transaction of such other business as may properly come before it shall be held at the principal office of the corporation in Salt Lake County, State of Utah, or at such place within or without the State of Utah as shall be set forth in the notice of the meeting.The meeting shall be held on the last Tuesday of July of each and every year at 10:00 a.m. If the election of directors shall not be held on the day designated herein for any annual meeting of the shareholders, or at any adjournment thereof, the Board of Directors shall cause the election to be held at a special meeting of the shareholders as soon as is convenient thereafter. 3. Special Meetings. Special Meetings of the shareholders, other than those regulated by statute, for any purpose or purposes, may be called at any time by a majority of the directors or the president, and must be called by the president upon written request of the holders of ten percent (10%) of the outstanding shares entitled to vote at such special meeting.Special meetings of the shareholders shall be held at the principal office of the corporation unless another place within or without the State of Utah is designated by the Board of Directors in the notice for the meeting. 4. Notice of Shareholder’s Meetings.The secretary of the corporation shall give personally or by mail, not less than ten (10) nor more than sixty (60) days before the date of the meeting to each shareholder entitled to vote at such meeting, written notice of the annual or special shareholders’ meetings stating the place, date and hour of the meeting.In the case of a special shareholders’ meeting, the notice shall also state the purposes for which it is called and the name of the person by whom or at whose direction the meeting is called.If mailed, the notice shall be addressed to the shareholder at his or her address as it appears on the record of the shareholders of the corporation unless he or she shall have filed with the secretary of the corporation a written request that notices intended for him or her be mailed to a different address, in which case it shall be mailed to the address designated in the request.In the case of a special shareholders’ meeting no business other than the specified in the notice of the meeting shall be transacted at any such special meeting. 5. Waiver of Notice.Whenever under the provisions of these Bylaws or of any statute any shareholder or director is entitled to notice of any regular or special meeting or of any action to be taken by the corporation, such meeting shall be held or such action may be taken without the giving of such notice, provided every shareholder or director entitled to such notice in writing waives the requirements of these Bylaws in respect thereto.Any notice of the annual or any special shareholders’ meeting may be waived by a shareholder by submitting a signed waiver either before or after the meeting, or by the shareholder’s attendance at such meeting. 6. Record Date.For the purpose of determining the shareholders entitled to notice of or to vote at any meeting of the shareholders or any adjournment thereof, or shareholders entitled to receive payment of any dividend, and in order to make a determination of shareholders entitled to receive payment of any dividend, and in order to make a determination of shareholders for any other proper purpose, the Board of Directors of the corporation may provide that the stock transfer books shall be closed for an extended period but not to exceed in any case seventy (70) days and in the case of a meeting of the shareholders, not les than ten (10) days prior to the date on which the particular action requiring action such determination of shareholders is to be taken.If the stock transfer books are not closed and no record date is fixed for the determination of shareholders entitled to notice of or to vote at any meeting of shareholders, or shareholders entitled to receive payment of a dividend, the date on which the notice of the meeting is mailed or the date on which the resolution of the Board of Directors declaring such dividend is adopted, as the case may be, shall be the record date of such determination of shareholders.When a determination of shareholder entitled to vote at any meeting of shareholder has been made as provided in this section, such determination shall apply to any adjournment thereof except where the determination has been made through the closing of the stock transfer books and the stated period of closing has expired. 7. Proxies. At all meetings of shareholders, a shareholder may vote either in person or by proxy executed in writing by the shareholder or by his duly authorized attorney in fact.Such proxy shall be filed with the secretary of the corporation before or at the time of the meeting.Every proxy must be dated and signed by the shareholder or his attorney in fact.No proxy shall be valid after the expiration of eleven (11) months from the date of its execution, unless otherwise provided in such proxy.Every proxy shall be revocable at the pleasure of the shareholder executing it, except where an irrevocable proxy is permitted by statute. 8. Quorum. The presence in person or by proxy of the holders of a majority of the outstanding shares entitled to vote thereat shall be necessary to constitute a quorum for the transaction of business at all meetings of the shareholders.If, however, such quorum shall not be present or represented at any meeting of the shareholders, the shareholders entitled to vote thereat, present and personally represented by proxy, shall have the power to adjourn the meeting to a future date at which a quorum shall be present or represented without further notice.At such adjourned meeting at which quorum shall be present or represented, any business may be transacted which might have been transacted at the meeting as originally notified. A meeting at which a quorum is initially present may continue to transact business, not withstanding the withdrawal of certain shareholders representing enough shares to leave less than a quorum remaining,Such transacted business shall become the act of the corporation if it is approved by at least a majority of the required quorum for that meeting. 9. Voting of Shares.A shareholder entitled to vote at a meeting may vote at such meeting in person or by proxy except as otherwise provided by law or the Certificate of Incorporation.Every shareholder shall be entitled to one (1) vote for each share standing in his or her name on the record of shareholders as of the record date.Except as herein or in the Certificate of Incorporation or by statute otherwise provided, all corporate action shall be determined by vote of a majority of the cotes cast at a meeting of the shareholders at which a quorum is present by the holders of shares entitled to vote thereon. 10. Voting of Shares by Certain Holders.Shares standing in the name of another corporation may be voted by such officer, agent or proxy of such other corporation as the bylaws of such corporation may prescribe or, in the absence of such provision, as the Board of Directors of such other corporation may determine.Shares held by an administrator, executor, guardian or conservator may be voted by him or her, either in person or by proxy, without a transfer of such shares into his or her name.Shares standing in the name of a trustee may be voted by him or her, either in person or by proxy, but no trustee shall be entitled to vote shares held by him or her without a transfer of such shares into his or her name as trustee.Shares standing in the name of a trustee may be voted by him or her, either in person or by proxy, but no trustee shall be entitled to vote shares held by him or her without a transfer of such shares into his or her name as trustee.Shares standing in the name of receiver may be voted by such receiver, and shares held by or under the control of the receiver may be voted by such receiver without the transfer thereof into his or her name if authority so to do be contained in an appropriate order of the court by which such receiver was appointed.The shareholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledge, and thereafter the pledge shall be entitled to vote the shares so transferred. Shares of its own stock belonging to the corporation, treasury shares, or shares of its own stock held by the corporation in a fiduciary capacity shall not be voted, directly or indirectly, at any meeting and shall not be counted in determining the total number of outstanding shares at any given time. 11. Action Without Meeting by Consent of Required Majority.Pursuant to all of the provisions of Section 704 of the Act, whenever a provision of statute or of the Certificate of Incorporation, or whenever by these Bylaws the vote of shareholders is required or permitted to be taken at a meeting thereof in connection with any corporate action, the meeting and the voteof shareholders may be dispensed with if one or more consents in writing, setting forth the action so taken, shall be signed by the holders of outstanding shares having not less than the minimum number of votes that would be necessary to authorize or to take the action at a meeting at which all shares entitled to vote thereon were present and voted. ARTICLE III BOARD OF DIRECTORS 1. Number and Qualifications.Except during such times as the corporation has fewer than there shareholders entitled to vote for election of directors, the number of directors of the corporation shall be not less than two (2) nor more than thirteen (13), all of whom shall be of age eighteen (18) years or older.During such times when there are fewer than three such shareholders, the number of directors may consist of a number which is equal to or greater than the number of such shareholders, as determined by the Board of Directors.Directors need not be shareholders of the corporation nor residents of the State of Utah. The shareholders may change the number of directors by amending the Bylaws. 2. Manner of Election.The directors shall be elected at the annual meeting of the shareholders by a majority of the cotes in favor of each director to be elected except as otherwise prescribed by statute.There shall be no cumulative voting for directors.Each shareholder entitled to vote at the election of directors has the right to cast all of the votes to which the shareholder’s shares are entitled for as many personas as there are directors to be elected and for whose election the shareholder has the right to vote. 3. Term of Office.The term of the office of each director shall be until the next annual meeting of the shareholder and until his or her successor has been duly elected and has qualified. 4. Duties and Powers.The Board of Directors shall have under their direction the control and management of the affairs and business of the corporation.The directors shall in all cases act as a board, regularly convened, and in the transaction of business the act of a majority present at a meeting, except as otherwise provided by law or by the Certificate of Incorporation, shall be the act of the board, provided a quorum is present.Notwithstanding the foregoing, the directors may take action without a meeting if all member of the board consent to the action in writing pursuant to Section 821 of the Act.The directors may adopt such rules and regulations for the conduct of their meetings and the management of the corporation as they may deem proper, not inconsistent with law or the Certification of Incorporation or these Bylaws. 5. Regular Meetings.A regular meeting of the Board of Directors shall be held without other notice than this Bylaw immediately after, and at the same place as the annual meeting of shareholders.The Board of Directors may provide by resolution the time and place, either within or without the State of Utah, for the holding of additional regular meetings without other notice than such resolution. 6. Special Meetings.Special meetings of the Board of Directors may be called by or at the request of the president or any two (2) directors.The person or persons authorized to call special meetings of the Board of Directors may fix any place, either within or without the State of Utah, as the place for holding any such special meeting of the Board of Directors. 7. Notice of Meetings.No notice need be given of any regular meeting of the board.Notice of special meetings shall be served upon each director in person or by mail addressed to him or her at his or her last known post office address, at least five (5) days prior to the date of such special meeting, specifying the time and place of the meeting and the business to be transacted thereat.If mailed, such notice shall be deemed to be delivered when deposited in the United States Mail so addressed with the postage prepaid thereon.Any director may waive notice of any meeting by a signed waiver of notice of such meeting, except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened, provided such objection is made by such director at the beginning of the special directors’ meeting. 8. Quorum.At any meeting of the Board of Directors, the presence of a majority of the board shall be necessary to constitute a quorum for the transaction of business.However, should a quorum not be presenta lesser number may adjourn the meeting to come further time, not more than seven (7) days later, without further notice. 9. Voting.At all meetings of the Board of Directors, each director shall have one (1) vote irrespective of the number of shares that any director may hold. 10. Compensation.By resolution of the Board of Directors, the directors may be paid their expenses, if any, of attendance at each meeting of the Board of Directors, may be paid a fixed sum for attendance at such meeting of the Board of Directors, or may be paid a stated salary as director.No such payment shall preclude any director from serving the corporation in any other capacity and receiving compensation therefore. 11. Vacancies.Any vacancy occurring in the Board of Directors by death, resignation or otherwise shall be filled promptly bymajority vote of the remaining directors at a special meeting which shall be called for that purpose within thirty (30) days after the occurrence of the vacancy. The director thus chosen shall hold office for the unexpired term of his predecessor and the election and qualification of his successor.Where a vacancy is required to be filled by reason of an increase in the number of directors by shareholder action, then the vacant directorship(s) shall be filled by majority vote of the shareholders at the meeting at which the increased number of directorships is approved. 12. Removal of Directors.Any director may be removed either with or without cause, at any time, by a vote of majority of the shareholders who are entitled to vote for the election of the directors south to be removed, at any special meeting called for that purpose, or at the annual meeting.Where a director is removed by the shareholders, then the vacant directorship shall be filled by the shareholders at the meeting at which the director or directors are so removed.Except as otherwise prescribed by statute, a director may be removed for cause by vote of a majority of the entire board. In such event the Board of Directors shall choose a new director to fill such vacancy. 13. Resignation.Any director may resign his office at any time.Such resignation shall be made in writing and shall take effect immediately without acceptance. ARTICLE IV OFFICERS 1. Officers and Qualifications.The officers of the corporation shall be at a minimum a president and a secretary.There may also be such other officers as the Board of Directors may determine including, but not limited to, one (1) or more vice presidents and a treasurer.Any two (2) or more offices, except officer of president and secretary, may be held by the same person. 2. Election. All officers of the corporation shall be elected annually by the Board of Directors at its meeting held immediately after the annual meeting shareholders. 3. Term of Office.Each officer shall hold office until his successor shall have been duly elected and shall have qualified or until his or her death, or until he or she shall resign or shall have been removed in the manner as hereinafter provided.An officer or agent elected or appointed by the Board of Directors may be removed either with or without cause by the vote of a majority of the Board of Directors whenever, in the board’s judgment, the best interests of the corporation would be served thereby, but such removal shall be without prejudice to the contract rights, if any, of the persons so removed. 4. Vacancies.A vacancy in any office because of death, resignation, removal, disqualification or otherwise may be filled by the Board of Directors for the unexpired portion of the term of such office. 5. Duties of Officers.The duties and powers of the officers of the corporation shall be as follows and as shall hereafter be set by resolution of the Board of Directors: PRESIDENT A. The president shall be the principal executive officer of the corporation, shall be subject to the control of the Board of Directors, and shall in general supervise and control all of the business affairs of the corporation.He or she shall, when present, preside at all meetings of the shareholders and of the Board of Directors. B. He or she shall present at each annual meeting of the shareholders and directors a report of the condition of the business of the corporation. C. He or she shall cause to be called regular and special meetings of the shareholders and directors in accordance with the requirements of the statute and of these Bylaws. D. He or she appoint, discharge and fix the compensation of all employees and agents of the corporation other than the duly elected officers, subject to the approval of the Board of Directors.He or she shall sign and execute, with the secretary or any other proper officer of the corporation thereunto authorized by the Board of Directors, all contracts in the name of the corporation, and all notes, drafts or other orders for payment of money, any deed, mortgages, bonds or other instruments which the Board of Directors has authorized to be executed, except in cases where the signing and execution thereof shall be expressly delegated by the Board of Directors or by these Bylaws to some other officer or agent of the corporation, or shall be required by law to be otherwise signed or executed. E. He or she shall sign and execute, with the secretary or any other proper officer of the corporation thereunto authorized by the Board of Directors, certificates representing shares of the corporation. F. He or she shall cause all books, reports, statements and certificates to be properly kept and filed as required by law. G. He or she shall enforce these Bylaws and perform all the duties incident to his or her office and which are required by law, and generally, he or she shall supervise and control the business and affairs of the corporation and perform such other duties as may be prescribed by the Board of Directors from time to time. SECRETARY A. The secretary shall keep the minutes of the meetings of the Board of Directors and of the shareholders in appropriate books. B. He or she shall attend to the giving of notice of special meetings of the Board of Directors and of all the meetings of the shareholders of the corporation. C. He or she shall be custodian of the records and seal of the corporation and shall affix the seal to the certificates representing shares and other corporate papers when required. D. He or she shall keep in the principal office of the corporation a book or record containing the names, alphabetically arranged, of all persons who are shareholders of the corporation, showing their places of residence, the number and class of shares held by them respectively, and the dates when they respectively became owners of record thereof.He shall keep such book or record and the minutes of the proceedings of its shareholders open daily during the usual business hours, for inspection, within the limits prescribed by law, by any person duly authorized to inspect such records.At the request of the person entitled to an inspection thereof, he shall prepare and make available a current list of the officers and directors of the corporation and their resident addresses. E. He or she shall sign all certificates representing shares and affix the corporate seal thereto. F. He or she shall attend to all correspondence and present to the Board of Directors at its meetings all official communications received by him or her. G. He or she shall perform all the duties incident to the office of secretary of the corporation and such other duties as from time to time may be assigned to him or her by the president or by the Board of Directors. OTHER OFFICERS Other officers shall perform such duties and have such powers as may be assigned to them by the Board of directors. 6. Vacancies.All vacancies in any office shall be filled promptly by the Board of Directors, either at regular meetings or at a meeting specially called for that purpose. 7. Compensation of Officers.The officers shall receive their salary or compensation as may be fixed from time to time by the Board of Directors, and no officer shall be prevented from receiving such salary by reason of the fact that he or she is also a director of the corporation. ARTICLE
